DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/375624 filed on 14 July 2021.  
Claims 1-20 are pending.  Claims 1, 11, and 20 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 11,093,498 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter.
Claims 1-20 of the instant application are claiming the same subject matter that are recited in claims 1 and 3-20 of U.S. Patent No. 11,093,498 B2 as follows:  
Instant Application 
US Patent No. 11,093,498 B2
1. A system for reducing resource usage in a data retrieval process, the system comprising: a computer system comprising one or more processors and a memory storing computer program instructions that, when executed, by the one or more processors cause the computer system to: obtain a graph query compatible with a graph database and related to a data request, wherein the graph query comprises patterns; transform, based on a graph data model and the patterns of the graph query, the graph query compatible with the graph database into a query set that is compatible with a 
non-graph database, wherein the query set comprises queries and query operators linking the queries, the query operators comprising a first query operator linking a first query of the queries and a second query of the queries; cause execution of each query in the query set to satisfy the graph query; and obtain output of the graph query.
2. The system of claim 1, wherein the computer program instructions further cause the one or more processors to: predict, prior to the execution of the first query and the second query, a satisfiability issue related to combining results derived from the first query and the second query; and remove, based on predicting the satisfiability issue, the first query operator from the query set to update the query set such that the query set is updated to not include the first query operator.
3. The system of claim 2, wherein predicting the satisfiability issue comprises: determining a first source and a second source for obtaining the results for the first query and the second query; 
determining an incompatibility related to a first template and a second template, 
the first template being configured for converting first data representations from the first source to first graph data representations compatible with the graph database, and the second template being configured for converting second data representations from the second source to second graph data representations compatible with the graph database; and predicting the satisfiability issue based on the incompatibility related to the first template and the second template. 
4. The system of claim 2, wherein predicting the satisfiability issue comprises: determining, based on the graph data model, a first data type for storing a first result for the first query in the graph database; determining, based on the graph data model, a second data type for storing a second result for the second query in the graph database; 
determining an incompatibility related to the first data type and the second data type; and predicting the satisfiability issue based on the incompatibility related to the first data type and the second data type.
5. The system of claim 4, wherein a first data representation corresponding to the first result is stored as the first data type in a first source that is compatible with the second data type used to store a second data representation corresponding to the second result in a second source.
6. The system of claim 4, wherein a first data representation corresponding to the first result is stored as the first data type in a first source that is not compatible with the second data type used to store a second data representation corresponding to the second result in a second source.
7. The system of claim 2, wherein the computer system is caused to: predict, prior to the execution of a subset of the queries of the query set, based on predicting the satisfiability issue, a second satisfiability issue related to combining results derived from the subset of queries, the subset of queries not including the first query or the second query; and remove, based on predicting the second satisfiability issue, 
a second query operator from the query set to update the query set such that the query set does not include the second query operator.
8. The system of claim 1, wherein the computer system is caused to: provide graph queries to a neural network to cause the neural network to predict a given query set for each of the graph queries, at least one of the predicted given query sets comprising predicted queries and predicted query operators linking the predicted queries; provide, with respect to each of the graph queries, a reference query set for the graph query as reference feedback to the neural network to cause the neural network to assess the predicted given query set against the reference query set, the neural network being updated based on the neural network’s assessment of the predicted given query set; transform the graph query to the query set by providing the graph query to the neural network to obtain the query set; and provide the updated query set to the neural network as the reference feedback to the neural network to cause the neural network to assess the query set against the updated query set, the neural network being updated based on the neural network’s assessment of the query set.
9. The system of claim 1, wherein the computer system is caused to: provide graph queries or corresponding query sets to a neural network to cause the neural network to predict one or more given optimizations for each of the corresponding query sets, at least one of the predicted given optimizations comprising removal of a given query operator linking multiple queries from a 
given query set, merging of multiple queries into a single query, or removal of one or more queries from a given query set; provide, with respect to each of the corresponding query sets, one or more reference optimizations for the corresponding query set as reference feedback to the neural network to cause the neural network to assess the one or more predicted given optimizations against the one or more reference optimizations, the neural network being updated based on the neural network’s assessment of the one or more predicted given optimizations; provide the graph query or an initial query set derived from the graph query to the neural network to obtain one or more optimizations for the initial query set; transform the graph query to the query set by performing the one or more optimizations on the initial query set; and provide an indication of the removal of the first query operator as to the neural 
network as the reference feedback to the neural network to cause the neural network to assess the one or more optimizations against the removal of the first query operator, the neural network being updated based on the neural network’s assessment of the one or more optimizations.
10. The system of claim 1, wherein the computer system is caused to: provide given query sets to a neural network to cause the neural network to predict one or more satisfiability issues related to each of the given query sets; provide, with respect to each of the given query sets, one or more reference satisfiability issues for the given query set as reference feedback to the neural network to cause the neural network to assess the one or more predicted satisfiability issues against the one or more reference satisfiability issues, the neural network being updated based on the neural network’s assessment of the one or more predicted satisfiability issues; provide the query set to the neural network to obtain an indication of the prediction of the satisfiability issue from the neural network; and predict, based in the indication from the neural network, the satisfiability issue related to combining results derived from the first query and the second query.
11. A method implemented by a computer system that comprises one or more processors executing computer program instructions that, when executed, perform operations comprising: obtaining a graph query compatible with a graph database and related to a data request, 
wherein the graph query comprises patterns; transforming, based on a graph data model and the patterns of the graph query, the graph query compatible with the graph database into a query set that is compatible with a non-graph database, wherein the query set comprises queries and query operators linking the queries, the query operators comprising a first query operator linking a first query of the queries and a second query of the queries; causing execution of each query in the query set to satisfy the graph query; and obtaining output of the graph query.
12. The method of claim 11, further comprising: predicting, prior to the execution of the first query and the second query, a satisfiability issue related to combining results derived from the first query and the second query; and removing, based on predicting the satisfiability issue, the first query operator from the query set to update the query set such that the query set is updated to not include the first query operator.
13. The method of claim 12, wherein predicting the satisfiability issue comprises: determining a first source and a second source for obtaining the results for the first query and the second query; 
determining an incompatibility related to a first template and a second template, the first template being configured for converting first data representations from the first source to first graph data representations compatible with the graph database, and the second template being configured for converting second data representations from the second source to second graph data representations compatible with the graph database; and predicting the satisfiability issue based on the incompatibility related to the first template and the second template.
14. The method of claim 12, wherein predicting the satisfiability issue comprises: determining, based on the graph data model, a first data type for storing a first result for the first query in the graph database; determining, based on the graph data model, a second data type for storing a second result for the second query in the graph database; 
determining an incompatibility related to the first data type and the second data type; and 
predicting the satisfiability issue based on the incompatibility related to the first data type and the second data type.
15. The method of claim 14, wherein a first data representation corresponding to the first result is stored as the first data type in a first source that is compatible with the second data type used to store a second data representation corresponding to the second result in a second source.
16. The method of claim 14, wherein a first data representation corresponding to the first result is stored as the first data type in a first source that is not compatible with the second data type used to store a second data representation corresponding to the second result in a second source,
17. The method of claim 12, further comprising: predicting, prior to execution of a subset of queries of the query set, based on the prediction of the satisfiability issue, a second satisfiability issue related to combining results derived from the subset of queries, the subset of queries not including the first query or the second query; and, 
removing, based on the prediction of the second satisfiability issue, a second query operator from the query set to update the query set such that the updated query set does not include the second query operator.
18. The method of claim 11, further comprising: providing graph queries to a neural network to cause the neural network to predict a given query set for each of the graph queries, at least one of the predicted given query sets comprising predicted queries and predicted query operators linking the predicted queries; providing, with respect to each of the graph queries, a reference query set for the graph query as reference feedback to the neural network to cause the neural network to assess the predicted given query set against the reference query set, the neural network being updated based on the neural network’s assessment of the predicted given query set; transforming the graph query to the query set by providing the graph query to the neural network to obtain the query set; and providing the updated query set to the neural network as reference feedback to the neural network to cause the neural network to assess the query set against the updated query set, the neural network being updated based on the neural network’s assessment of the query set.
19. The method of claim 11, further comprising: providing graph queries or corresponding query sets to a neural network to cause the neural network to predict one or more given optimizations for each of the corresponding query sets, at least one of the predicted given optimizations comprising removal of a given query operator linking multiple queries from a given query set, merging of multiple queries into a single query, or removal of one or more queries from a given query set; providing, with respect to each of the corresponding query sets, one or more reference optimizations for the corresponding query set as reference feedback to the neural network to cause the neural network to assess the one or more predicted given optimizations against the one or more reference optimizations, the neural network being updated based on the neural network’s assessment of the one or more predicted given optimizations; providing the graph query or an initial query set derived from the graph query to the neural network to obtain one or more optimizations for the initial query set; transforming the graph query to the query set by performing the one or more optimizations on the initial query set; and providing an indication of the removal of the first query operator as to the neural network as reference feedback to the neural network to cause the neural network to assess the one or more optimizations against the removal of the first query operator, the neural network being updated based on the neural network’s assessment of the one or more optimizations.
20. One or more non-transitory machine-readable media storing instructions that, when executed by one or more processors of a computer system, cause the computer system to perform operations comprising: obtaining a graph query compatible with a graph database and related to a data request, wherein the graph query comprises patterns; transforming, based on a graph data model and the patterns of the graph query, the graph query compatible with the graph database into a query set that is compatible with a non-graph database, wherein the query set comprises queries and query operators linking the queries, the query operators comprising a first query operator linking a first query of the queries and a second query of the queries; causing execution of each query in the query set to satisfy the graph query; and obtaining output of the graph query.


1. A system for reducing resource usage in a data retrieval process, the system comprising: a computer system that comprises one or more processors programmed with computer program instructions that, when executed, cause the computer system to: 
obtain a graph query compatible with a graph database and related to a data request, wherein the graph query comprising patterns; transform, based on a graph model and 
the patterns of the graph query, the graph query compatible with the graph database 
to a query set compatible with a non-graph database, the query set comprising queries and query operators linking the queries, the query operators comprising a first query operator linking first and second queries of the queries; predict, prior to execution of the first and second queries, a satisfiability issue related to combining results derived from the first and second queries; remove, based on the prediction of the satisfiability issue, the first query operator from the query set to update the query set such that the updated query set does not include the first query operator; and cause execution of the updated query set to satisfy the graph query.






3. The system of claim 1, wherein predicting the satisfiability issue comprises: determining first and second sources for obtaining results for the first and second queries; 
determining an incompatibility related to first and second template, 
the first template being configured for converting data representations from the 
first source to graph data 
representations compatible with the graph database, and the second template being
configured for converting data representations from the second source to graph data representations compatible with the graph database; and 
predicting the satisfiability issue based on the incompatibility related to the first and second templates.
4. The system of claim 1, wherein predicting the satisfiability issue comprises: determining, based on the graph data model, a first data type as a data type for storing a first result for the first query in the graph database; determining, based on the graph data model, a second data type as a data type for storing a second result for the second query in the graph database; determining an incompatibility related to the first and second data types; and 
predicting the satisfiability issue based on the incompatibility related to the first and second data types.
5. The system of claim 4, wherein a first data representation corresponding to the first result is stored as a data type in a first source that is compatible with a data type used to store a second data representation corresponding to the second result in a second source.
6. The system of claim 4, wherein a first data representation corresponding to the first result is stored as a data type in a first source that is not compatible with a data type used to store a second data representation corresponding to the second result in a second source.
7. The system of claim 1, wherein the computer system is caused to: predict, prior to execution of a subset of queries of the query set, based on the prediction of the satisfiability issue, a second satisfiability issue related to combining results derived from the subset of queries, the subset of queries not including the first query or the second query; and remove, based on the prediction of the second satisfiability issue, the second query operator from the query set to update the query set such that the updated query set does not include the second query operator.
8. The system of claim 1, wherein the computer system is caused to: provide graph queries to a neural network to cause the neural network to predict a given query set for each of the graph queries, at least one of the predicted given query sets comprising predicted queries and predicted query operators linking the predicted queries; provide, with respect to each of the graph queries, a reference query set for the graph query as reference feedback to the neural network to cause the neural network to assess the predicted given query set 
against the reference query set, the neural network being updated based on the neural network's assessment of the predicted given query set; transform the graph query to the query set by providing the graph query to the neural network to obtain the query set; and provide the updated query set to the neural network as reference feedback to 
the neural network to cause the neural network to assess the query set against the updated query set, the neural network being updated based on the neural network's assessment of the query set.
9. The system of claim 1, wherein the computer system is caused to: provide graph queries or corresponding query sets to a neural network to cause the neural network to predict one or more given optimizations for each of the corresponding query sets, 
at least one of the predicted given 
optimizations comprising removal of a given query operator linking multiple queries from a given query set, merging of multiple queries into a single query, or removal of one or 
more queries from a given query set; 
provide, with respect to each of the corresponding query sets, one or more reference optimizations for the corresponding query set as reference feedback to the 
neural network to cause the neural network to assess the one or more predicted given optimizations against the one or more reference optimizations, the neural network being updated based on the neural 
network's assessment of the one or more predicted given optimizations; provide the graph query or an initial query set derived from the graph query to the neural network to obtain one or more optimizations for the 
initial query set; transform the graph query to the query set by performing the one or more optimizations on the initial query set; and provide an indication of the removal of the first query operator as to the neural 
network as reference feedback to the neural network to cause the neural network to assess the one or more optimizations 
against the removal of the first query operator, the neural network being updated based on the neural network's assessment of the one or more optimizations.
10. The system of claim 1, wherein the computer system is caused to: provide given query sets to a neural network to cause the neural network to predict one or more satisfiability issues related to each of the given query sets; provide, with respect to each of the given query sets, one or more reference satisfiability issues for the given query set as reference feedback to the neural network to cause the neural network to assess the one or more predicted satisfiability issues against the one or more reference satisfiability issues, the neural network being updated based on the neural network's assessment of the one or more predicted satisfiability issues; provide the query set to neural network to obtain an indication of the prediction of the satisfiability issue from the neural network; and predict, based in the indication from the neural network, the satisfiability issue related to combining results derived from the first and second queries.
11. A method implemented by a computer system that comprises one or more processors executing computer program instructions that, when executed, perform the method, the method comprising: obtaining a graph query compatible with a graph database and related to a data request, wherein the graph query comprising patterns; transforming based on a graph data model and the patterns of the graph query, the graph query compatible with the graph database to a query set compatible with a non-graph database, the query set comprising queries and query operators linking the queries, the query operators comprising a first query operator linking first and second queries of the queries; predicting, prior to execution of the first and second queries, a satisfiability issue related to combining results derived from the first and second queries; removing, based on the prediction of the satisfiability issue, the first query operator from the query set to update the query set such that the updated query set does not include the first query operator; and causing execution of the updated query set to satisfy the graph query.





12. The method of claim 11, wherein predicting the satisfiability issue comprises: determining first and second sources for obtaining results for the first and second queries; 
determining an incompatibility related to first and second template, the first template being configured for converting data representations from the first source to graph data representations compatible with the graph database, and the second template being configured for converting data representations from the second source to graph data representations compatible with the graph database; and predicting the satisfiability issue based on the incompatibility related to the first and second templates.
13. The method of claim 11, wherein predicting the satisfiability issue comprises: determining, based on the graph data model, a first data type as a data type for storing a first result for the first query in the graph database; determining, based on the graph data model, a second data type as a data type for storing a second result for the second query in the graph database; determining an incompatibility related to the first and second data types; and 
predicting the satisfiability issue based on the incompatibility related to the first and second data types.
14. The method of claim 13, wherein a first data representation corresponding to the first result is stored as a data type in a 
first source that is compatible with a data type used to store a second data representation corresponding to the second result in a second source.
15. The method of claim 13, wherein a first data representation corresponding to the 
first result is stored as a data type in a first source that is not compatible with a data type used to store a second data representation corresponding to the second result in a second source.
16. The method of claim 11, further comprising: predicting, prior to execution of a subset of queries of the query set, based on the prediction of the satisfiability issue, a second satisfiability issue related to combining results derived from the subset of queries, the subset of queries not including the first query or the second query; and removing, based on the prediction of the second satisfiability issue, the second 
query operator from the query set to update the query set such that the updated query set does not include the second query operator.
17. The method of claim 11, further comprising: providing graph queries to a neural network to cause the neural network to predict a given query set for each of the graph queries, at least one of the predicted given query sets comprising predicted queries and predicted query operators linking the predicted queries; providing, with respect to each of the graph queries, a reference query set for the graph query as reference feedback to the neural network to cause the neural network to assess the predicted given query set against the reference query set, 
the neural network being updated based on the neural network's assessment of the predicted given query set; transforming the graph query to the query set by providing the graph query to the neural network to obtain the query set; and providing the updated query set to the neural network as reference feedback to the neural network to cause the neural network to assess the query set against the updated query set, the neural network being updated based on the neural network's assessment of the query set.
18. The method of claim 11, further comprising: providing graph queries or corresponding query sets to a neural network to cause the neural network to predict one or more given optimizations for each of the corresponding query sets, at least one of the predicted given optimizations comprising removal of a given query operator linking multiple queries from a given query set, merging of multiple queries into a single query, or removal of one or more queries from a given query set; providing, with respect to each of the corresponding query sets, one or more reference optimizations for the corresponding query set as reference feedback to the neural network to cause the neural network to assess the one or more predicted given optimizations against the one or more reference optimizations, the neural network being updated based on the neural network's assessment of the one or more predicted given optimizations; providing the graph query or an initial query set derived from the graph query to the neural network to obtain one or more optimizations for the initial query set; transforming the graph query to the query set by performing the one or more optimizations on the initial query set; 
and providing an indication of the removal of the first query operator as to the neural network as reference feedback to the neural network to cause the neural network to assess the one or more optimizations against the removal of the first query operator, the neural network being updated based on the neural network's assessment of the one or more optimizations.
20. One or more non-transitory machine-readable media storing instructions that, when executed by one or more processors of a computer system, cause the computer system to perform operations comprising: obtaining a graph query compatible with a graph database and related to a data request, wherein the graph query comprising patterns; transforming, based on a graph data model and the patterns of the graph query, the graph query compatible with the graph database to a query set compatible with a non-graph database, the query set comprising queries and query operators linking the queries, the query operators comprising a first query operator linking first and second queries of the queries; predicting, prior to execution of the first and second queries, a satisfiability issue related to combining results derived from the first and second queries; removing, based on the prediction of the satisfiability issue, the first query operator from the query set to update the query set such that the updated query set does not include the first query operator; and causing execution of the updated query set to satisfy the graph query. 


As to claims 1-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1 and 3-20 of U.S. Patent No. 11,093,498 B2 since they are claiming the same subject matter and are substantially similar in scope. 

Allowable Subject Matter
Claims 1-20 are allowable over prior art and would be allowed with Applicant’s filing a Terminal Disclaimer against U.S. Patent 11,093,498 B2 to overcome the Double Patenting Rejections.
Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 11 and 20.  Specifically, the prior art does not teach the features of the claim limitations that include obtain a graph query compatible with a graph database and related to a data request, wherein the graph query comprises patterns; transform, based on a graph data model and the patterns of the graph query, the graph query compatible with the graph database into a query set that is compatible with a non-graph database, wherein the query set comprises queries and query operators linking the queries, the query operators comprising a first query operator linking a first query of the queries and a second query of the queries or the similar limitations in combination with the other limitations recited in the context of claims 1, 11 and 20. 
The closest prior art, Duan et al. (U.S. PGPUB No. 2014/0156633 A1, hereinafter “Duan”) teaches a method and system for multiquery optimization in the context of RDF/SPARQL. However, Duan does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 11 and 20. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the method and system for multiquery optimization in the context of RDF/SPARQL to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 11 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157